Citation Nr: 1530735	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran failed to report for a hearing with the Board in February 2012.  Then in April 2013, the Veteran requested another hearing.  The hearing was scheduled in June 2013.  The Board received the Veteran's March 2013 correspondence in which she asked if there was any way to do this "on this side of the bridge"; indicating Washington, D.C. was far away.  Thereafter, the Veteran failed to appear for the rescheduled hearing.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2014).

The Board previously remanded this matter in March 2012, May 2014 and again in December 2014 for further development and for a psychiatric examination.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is etiologically related to her active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and bipolar disorder, was not incurred in or aggravated by the Veteran's active military service.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in June 2007.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.

Entitlement to Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2014).

A May 2013 VA treatment note diagnoses the Veteran with anxiety and a history of mood disorder, not otherwise specified.  Moreover, VA treatment notes dated January 2009 and May 2009 indicated the Veteran was suffering from bipolar and alcohol abuse.  These diagnoses satisfy the first prong of the service connection claim.  

Relating to the in-service incurrence of the Veteran's psychological disorder, the January 1967 and June 1969 Reports of Medical Examination for purposes of service entrance and separation report normal psychiatric clinical evaluations.

However, a psychiatric medical consultation was performed in April 1969.  The consultation was requested when the Veteran went AWOL and upon her return, she informed her superiors that she was a homosexual and needed to be discharged from service.  At the examination, the Veteran was cooperative with spontaneous but not evasive speech.  Her memory was intact but her judgment was poor, impulsive and immature.  However, there was no clinical evidence of delusions, hallucinations, inappropriate affect, impaired reality testing, thought disorder or organic brain disease.  No psychiatric illness was diagnosed and it was noted that the Veteran was not feigning homosexual feelings in order to evade duty in the armed forces.

Pursuant to the May 2014 Board remand, the RO attempted to schedule the Veteran for an examination.  The record indicates the Veteran was contacted on three separate occasions in July 2014 in an attempt to schedule a psychiatric examination.  However, the Veteran could not be reached to schedule the appointment within a reasonable timeframe.  

Similarly, the December 2014 Board remand directed the RO to reschedule the Veteran for a psychiatric examination because it was unclear from the record whether she received proper notification of her previously scheduled examination.  The RO complied with the remand order and rescheduled the Veteran's examination in February 2015; however, the Veteran failed to appear to that examination and did not did not respond to calls or letters.  

The medical evidence of record does not include a diagnosis of PTSD.  Moreover, because the Veteran failed to attend the two scheduled VA examinations, the record does not include a medical opinion in order to determine the nature and etiology of any diagnosed psychiatric disorders.  Moreover, there are no medical opinions as to whether any diagnosed psychiatric disorders are related to her active duty service.  As such, there is no medical evidence to satisfy the third prong of the service connection claim.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


